Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The action is in response to claims dated 8/9/2021
Claims pending in the case: 1-11, 13, 15
Claims cancelled: 12, 14

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1-11, 13,15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 and 13 
All claims dependent on this claim are also rejected under 35 U.S.C. 112(a) due to the virtue of their respective direct and indirect dependencies.

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“video management system is configured to” in claims 1-11
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“Video management system” as per specification paragraph [25 in pg-pub] is a system of hardware components comprising at least one or more processor and memory.
All claims dependent on the claims identified above are also interpreted under 35 U.S.C. 112(f) due to the virtue of their respective direct and indirect dependencies.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1-11, 13, 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 and 13 in the relevant part read:  “by adding views from a predetermined number of monitoring devices having”. Based on the claim language, it is unclear if adding views refer to views displayed concurrently with those previously displayed or added sequentially by replacing or overlapping the original. It is unclear what is being claimed by “adding views”.  As such, a person of reasonable skill in the art would not be apprised of the metes and bounds of the invention.
For the purpose of examination the limitation is interpreted as views added to display new views concurrently with those previously displayed. 
All claims dependent on this/these claim(s) are also rejected under 35 U.S.C. 112(b) due to the virtue of their respective direct and indirect dependencies.

Claim(s) 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "preferably" in claim 8 is a relative term which renders the claim indefinite.  The term " preferably" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Independent claim 15 recites a “computer program”. However, such computer program are software per se.  There is no associated structural component within the claimed limitations, and as such the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 11, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudson (US 20020186300) in view of Bereiter (US 5917492).
Hudson cited in applicant IDS.

Regarding claim 1, Hudson teaches, a video management system for displaying video streams from a plurality of monitoring devices arranged in a network in a video display arrangement, wherein each monitoring device constitutes a node in the network and wherein each monitoring device has a logical connection to at least one other node (Hudson: [13-15, , 28-32]: monitoring devices connected to cover the building) wherein a logical neighbor of a first monitoring device is defined as another monitoring device having a direct logical connection to 
wherein a neighbor monitoring level represents the number of steps between the nodes in the network (Hudson: [51-52, 55]: monitoring devices linked in hierarchy), 
wherein the video management system is configured to: 
in response to a first input, zoom out from a first subset of views from a first monitoring device or a first group of monitoring devices to a second subset of views (Hudson: [39-43]: based on input move to next level), by displaying views from a predetermined number of monitoring devices having a direct logical connection to the first monitoring device or the first group of monitoring devices (Hudson: [45]: traverse based on logical connection), the displayed monitoring devices being the logical neighbors of the monitoring devices associated with the first subset of view, to the video display arrangement, thereby increasing a neighbor monitoring level by one (Hudson: [52-55]: monitoring devices linked in hierarchy may be viewed in grid); 
in response to a second input, zoom in from the second subset of views, thereby decreasing the neighbor monitoring level by one (Hudson: [39-43]: based on input move to next higher or lower level); and 
in response to a third input, starting from a configuration wherein the video management system is configured to display video streams from the monitoring devices associated with the second subset of views, zoom out from the second subset of views to a third subset of views by displaying views from a predetermined number of monitoring devices 
Although Hudson does not specifically recite, without losing track of the object, Hudson teaches continuous monitoring of user moving in the building using the network of monitoring devices. It would have been obvious to a person of ordinary skill in the art to have enough monitoring devices to cover every portion without leaving a blind spot.
Please also refer to the 112(a) rejection above.
However Hudson does not specifically teach, adding views as interpreted by examiner (refer to the 112b rejection).
Bereiter teaches, adding views (Bereiter: Figs. 6A-C, col 8 lines 10-44: hierarchical data may be viewed by adding or removing data to display the added views concurrently with the previous views).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hudson and Bereiter because the combination would enable viewing hierarchical data without losing track of the parents and child relationships. One of ordinary skill in the art would have been motivated to combine the teachings because the combination provides an improved method for presentation of certain graphical information (e.g., a tree hierarchy) on a display screen (see Bereiter col 1 lines 10-13).
Please also refer to the 112(b) rejection above.

Regarding claim 2, Hudson and Bereiter teach the invention as claimed in claim 1 above and. further, wherein the video management system is configured to, in response to the first input, add views from all monitoring devices having a direct logical connection to the first monitoring device or the first group of monitoring devices (Hudson: Figs. 5, 7, abstract, [21, 50]: hierarchy views for the plurality of cameras, [55]: sets may be presented simultaneously; [39-43]: based on user selection, different level camera outputs added to the display; display may be in pip mode) (Bereiter: Figs. 6A-C, col 8 lines 10-44: hierarchical data may be viewed by adding or removing data to display the added views concurrently with the previous views).

Regarding claim 3, Hudson and Bereiter teach the invention as claimed in claim 1 above and further, wherein the video display arrangement comprises a dynamic grid, wherein the dynamic grid is partitioned based on the neighbor monitoring level and/or based on the number of video streams displayed in the video display arrangement (Hudson: Figs. 5, 7, abstract, [21, 50]: hierarchy views for the plurality of cameras dynamically displayed, [55]: sets may be presented simultaneously in a grid; [39-43]: based on user selection, different level camera outputs presented on the display; display may be in pip mode or as grid) (Bereiter: Figs. 6A-C, col 8 lines 10-44: hierarchical data may be viewed by adding or removing data to display the added views concurrently with the previous views).

Regarding claim 4, Hudson and Bereiter teach the invention as claimed in claim 3 above and. further, wherein the dynamic grid is configured to display a single view; a 2x2 view; a 3x3 view; a 4x4 view; or an NxM view, wherein N and M are positive integers (Hudson: Figs. 7, [52]: grid view).

Regarding claim 5, Hudson and Bereiter teach the invention as claimed in claim 4 above and further, further configured to, in response to a fourth input, zoom out from the first subset of views from the first monitoring device or the first group of monitoring devices to a third subset of views by adding views from a predetermined number of monitoring devices having a logical connection in one or two steps to the first monitoring device or the first group of monitoring devices to the video display arrangement, thereby increasing the neighbor monitoring level by two (Hudson: Figs. 5, 7, abstract, [21, 50]: hierarchy views for the plurality of cameras dynamically displayed, [55]: sets may be presented simultaneously in a grid; [39-43]: based on user selection, different level camera outputs presented on the display; display may be in pip mode or as grid) (Bereiter: Figs. 6A-C, col 8 lines 10-44: hierarchical data may be viewed by adding or removing data to display the added views concurrently with the previous views).

Regarding claim 6, Hudson and Bereiter teach the invention as claimed in claim 1 above and further, wherein the video management system is configured to, in response to the second input, zoom in from the second subset of views to the first subset of views (Hudson: Figs. 5, 7, abstract, [21, 50]: hierarchy views for the plurality of cameras dynamically displayed, [39-43]: 

Regarding claim 7, Hudson and Bereiter teach the invention as claimed in claim 1 above and further, wherein the video management system is configured to, in response to the second input, zoom in from the second subset of views to the main view selected by a user and decrease the neighbor monitoring level by one (Hudson: Figs. 5, 7, abstract, [21, 50]: hierarchy views for the plurality of cameras dynamically displayed, [39-43]: based on user selection, different level camera outputs presented on the display; display may be in pip mode or as grid, user move to different levels based on user input (zoom in and out)) (Bereiter: Figs. 6A-C, col 8 lines 10-44: hierarchical data navigation by user input to zoom in and out).

Regarding claim 8, Hudson and Bereiter teach the invention as claimed in claim 1 above and further, further configured to, in response to a fifth input, zoom in from the second subset of views and decrease the neighbor monitoring level by two, preferably wherein the main view is selected by a user (Hudson: Figs. 5, 7, abstract, [21, 50]: hierarchy views for the plurality of cameras dynamically displayed, [39-43]: based on user selection, different level camera outputs presented on the display; display may be in pip mode or as grid, user move to different levels based on user input (zoom in and out)) (Bereiter: Figs. 6A-C, col 8 lines 10-44: hierarchical data views. Any number of views may be collapsed or expanded based on user input).

Regarding claim 9, Hudson and Bereiter teach the invention as claimed in claim 1 above and further,  further configured to, in response to a sixth input, switch the main view according to a selection by a user; maintain the neighbor monitoring level; and update the video display arrangement by determining and including video streams from the predetermined number of monitoring devices within the neighbor monitoring level (Hudson: Figs. 5, 7, abstract, [21, 50]: hierarchy views for the plurality of cameras dynamically displayed, [39-43]: based on user selection, different level camera outputs presented on the display; display may be in pip mode or as grid, user move to different levels based on user input (zoom in and out)) (Bereiter: Figs. 6A-C, col 8 lines 10-44: hierarchical data views. Any number of views may be collapsed or expanded based on user input).

Regarding claim 11, Hudson and Bereiter teach the invention as claimed in claim 1 above and further, said video management system configured to arrange the main view in a corner of the video display arrangement, wherein other views are arranged in the video display arrangement according to their distance in number of steps from the main view (Bereiter: Figs. 6A-C, col 8 lines 10-44: hierarchical data views. Root in top corner).

Regarding Claim(s) 13 and 15, this/these claim(s) is/are similar in scope as claim(s) 1. 
Hudson also teaches, receiving video streams from the plurality of monitoring devices; displaying one or several of the video streams in the video display arrangement (Hudson: Figs. 5, 7, abstract, [21, 50]: hierarchy views for the plurality of cameras dynamically displayed, [39-
Therefore, this/these claim(s) is/are rejected under the same rationale.


	Potentially Allowable Subject Matter
Claim(s) 10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form in its entirety including all of the limitations of the base claim and any intervening claims, having addressed and corrected any other objections and rejections presented for the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in attached 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735.  The examiner can normally be reached on Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mandrita Brahmachari/Primary Examiner, Art Unit 2176